Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 1 of 28 PageID #:24

                                                                               1

  1       STATE OF ILLINOIS)
                           ) SS:
  2       COUNTY OF L A K E)

  3
                IN THE CIRCUIT COURT FOR THE NINETEENTH
  4             JUDICIAL CIRCUIT, LAKE COUNTY, ILLINOIS

  5

  6        SARINA ERVIN,                       )
                                               )
  7                   Plaintiff,               )
                                               )
  8              vs.                           )               No. 04 D 1943
                                               )
  9                                            )
           RAYMOND ERVIN and GWENDOLYN BARLOW, )
10         et al.,                             )
                                               )
11                    Defendants.              )
          --------------------------------------
12

13                       REPORT OF PROCEEDINGS had in the matter of

14        the above-entitled case, before the HONORABLE STACEY

15        SENECZKO, Judge of said Court, at 18 North County Street,

16        Waukegan, Illinois, commencing on the November 29, 2018

17        A.D., at the hour of 1:30 p.m.

18

19                                 *       *      *

20

21

22                       Reported by Susan L. Bruesch, CSR

23

24




         L&L REPORTING SERVICES, INC.            WAUKEGAN, IL      (847)623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 2 of 28 PageID #:25

                                                                               2

  1       A P P E A R A N C E S:
            RAYMOND BOLDT, ATTORNEY AT LAW
  2         209 E. Park Street
            Mundelein, IL 60060
  3         847-566-3410
            BY: MR. RAYMOND BOLDT
  4
                  Appeared on behalf of Gwen Barlow,
  5               the Plaintiff.

  6

  7         BEERMANN, LLP
            2275 Half Day Road
  8         Suite 350
            Bannockburn, IL 60015
  9         312-621-4394
            jsteele@beermannlaw.com
10          BY: MR. JONATHAN D. STEELE

11                Appeared on behalf of Beermann, LLP,
                  involved party.
12

13

14          MICHAEL NERHEIM
            LAKE COUNTY STATE'S ATTORNEY
15          18 N. County Street
            Waukegan, IL 60085-4363
16          847-377-3000
            BY: MS. LISLE STALTER
17
                  Appeared on behalf of the State's Attorney's
18                Office.

19

20
                                    *     *     *      *
21

22

23

24




         L&L REPORTING SERVICES, INC.            WAUKEGAN, IL      (847)623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 3 of 28 PageID #:26
                                                                               3


  1                        MR. BOLDT:       Good afternoon, Judge.

  2                        THE COURT:       Good afternoon,

  3        everyone.

  4                        MR. STEELE:       Jonathan Steele from

  5        Beermann.

  6                        MR. BOLDT:       Raymond Boldt.         I

  7        represent Gwen Barlow, the third-party citation

  8        respondent, Judge.

  9                        MR. STEELE:       Judge, you asked us to

10         give notice to the State the last time we were

11         here so there is an attorney from the State.                        I

12         don't know if you want her to step up.

13                         THE COURT:       Why don't you come to

14         the bench.

15                         MS. STALTER:        Good afternoon, your

16         Honor.     Lisle Stalter on behalf of the State's

17         Attorney's Office.

18                         THE COURT:       All right.       Thank you.

19         And then my understanding is we're here for a

20         continued citation; is that correct?

21                         MR. BOLDT:       Correct, Judge.

22                         THE COURT:       All right.       Were there

23         supposed to be additional documents that were

24         delivered prior to today's date?



                     L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 4 of 28 PageID #:27
                                                                               4


  1                        MR. STEELE:       The documents were due

  2        November 14 which would have been seven months

  3        after she got the rider in the first place and

  4        she delivered nothing so I noticed up for today

  5        a petition for rule to show cause seeking a

  6        contempt finding against Barlow and then

  7        Mr. Boldt today hands me what purports to be a

  8        response.      I have a number of issues with it.

  9                              I would rather be under oath

10         for one after the first citation examination

11         that I had with her which seemed to be less

12         than truthful.         There's a number of redactions

13         on the few bank statements that are in here,

14         specifically, all deposits into this account

15         are redacted as to their source and it's a

16         joint account with the debtor so I think I'm

17         entitled to know the source of those deposits.

18                               This is going to sound in a

19         vacuum, but I asked for ten years of bank

20         statements, and the reason is this arrearage

21         and support goes back almost 20 years so I was

22         trying to see what kind of financial transfers

23         have gone back and forth between husband and

24         wife, and I get the first page of a checking



                     L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 5 of 28 PageID #:28
                                                                               5


  1        account statement for about six months so where

  2        the rest of the page is, why are they redacted,

  3        where are the rest of the statements.

  4                              I asked for tax returns and the

  5        answer is there are none because there's

  6        currently an investigation by the IRS.                   I don't

  7        know that those two things are in conflict with

  8        each another.        I think you can be under

  9        investigation and still have tax returns and I

10         just got this stuff today so I would like the

11         rest of what I think is properly tendered, and

12         if she doesn't have it today then I guess we

13         can't continue the citation exam today, but I'd

14         like a rule to issue on the petition that I

15         filed because the stuff was due weeks ago, not

16         thanks for filing a contempt petition, here's a

17         half answer.

18                         THE COURT:       I haven't seen the

19         petition.      When did you file it?

20                         MR. STEELE:       We submitted it for

21         filing yesterday.

22                         MR. BOLDT:       Yes, Judge.

23                         MR. STEELE:       Here's a copy of it

24         showing we submitted it for filing yesterday.



                     L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 6 of 28 PageID #:29
                                                                               6


  1                        THE COURT:       I take it then Mr. Boldt

  2        didn't receive it until yesterday as well?

  3                        MR. STEELE:       That's correct.

  4                        MR. BOLDT:       About 4 p.m., Judge.

  5                        THE COURT:       Mr. Boldt, do you have

  6        something you'd like to say?

  7                        MR. BOLDT:       Just by the fact of

  8        emailing it to me yesterday and it's only set

  9        for presentation, first of all, I believe the

10         rule indicates that its service isn't effective

11         until today because he emailed it to me

12         yesterday at about 4:00 o'clock so the service

13         date is actually today which means that it was

14         just as if he handed it up today.

15                               I guess -- I don't want to rule

16         the issue because notice is not proper.                     It

17         just isn't.

18                         THE COURT:       So what about the

19         substance of that?

20                         MR. BOLDT:       I received that this

21         morning from my client.            It's dated the 28th.

22         I talked to my client and advised her that she

23         needed to provide me the documents and that she

24         had promised them to me on the 14th.                  She



                     L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 7 of 28 PageID #:30
                                                                               7


  1        tendered that to me this morning via email and

  2        I tendered it to counsel.

  3                        THE COURT:       Just for what he's

  4        saying, I haven't read the motion or petition,

  5        rather, it sounds like he concerned about the

  6        documents that were redacted or were not

  7        provided.

  8                        MR. BOLDT:       Well, Judge, I only got

  9        the documents that I handed to him when we

10         walked into court this morning and the motion

11         or the petition for indirect civil contempt

12         does not address any of those things, they

13         addressed his concerns that he placed before

14         the Court on the last occasion when we went in

15         the room for the citation.

16                               So if counsel wants to address

17         those issues on another date and come back, I

18         guess we can.        I would want time to respond to

19         the motion as to what's going on.

20                         THE COURT:       So, again, I haven't had

21         the benefit of reading it.              Does this petition

22         include your concerns regarding the inadequacy

23         of the response that he provided?                 I assume not

24         because you just got it.



                     L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 8 of 28 PageID #:31
                                                                               8


  1                        MR. STEELE:       I got it today so that

  2        petition says you didn't give me anything and

  3        you were ordered to by November 14.

  4                        THE COURT:       Sp what I propose that

  5        we do is if you want to file some type of a

  6        written motion relative to the insufficiency or

  7        other inadequacies of the response and provide

  8        Mr. Boldt an opportunity to respond to that as

  9        well as the petition for rule to show cause,

10         but I haven't seen anything.               I'm not really

11         prepared to rule.

12                         MR. STEELE:       Understood.

13                         THE COURT:       So you'll be able to, I

14         assume, work out an agreement.

15                         MR. STEELE:       Sure.

16                         THE COURT:       Give you a chance to

17         reply to his responses.

18                         MR. STEELE:       Can I just ask a matter

19         of procedure in your courtroom?                If in a normal

20         case where somebody's asked to produce

21         documents and they show up and they don't and

22         they produce some and not others, do you

23         require it in a motion from the person seeking

24         the documents normally or is it because this



                     L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 9 of 28 PageID #:32
                                                                               9


  1        case is a little more?

  2                        THE COURT:       From what I -- this case

  3        seems to be anything but normal.

  4                        MR. STEELE:       Right.

  5                        THE COURT:       But from what you're

  6        telling me, and I don't have the benefit of

  7        knowing what he produced to you or even the

  8        subpoena that was served, I don't have that

  9        information in front of me now nor was I

10         provided the opportunity to review it prior to

11         the Court today.

12                               It sounds like you're

13         disputing, like I said, that the redaction of

14         information and the failure to produce certain

15         returns and so forth and I wouldn't rule on

16         that without you, you know, giving me

17         information beyond you just tell me and having

18         afforded counsel the opportunity to respond to

19         those arguments.

20                         MR. STEELE:       Sure.      Just by way of

21         example, here's one page of a checking account

22         statement that shows deposits and they're

23         redacted as to the source.              So I'm not sure

24         what authority there is to redact those, and if



                     L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 10 of 28 PageID #:33
                                                                             10


  1        you'll see in the top joint account with

  2        Mr. Ervin, I don't know if Mr. Boldt has a

  3        response that he thinks that's appropriate.

  4                               If you want me to put a motion

  5        in writing, I can.           I'm trying to streamline

  6        the work that I'm doing.

  7                        THE COURT:       Sure.     What you're

  8        tendering me, you know, in a vacuum sounds

  9        reasonable what you're saying, but I don't know

 10        enough to make that statement and I don't know

 11        if the two of you have communicated in terms of

 12        the 201(k) conference to try to resolve your

 13        objections to the responses to see if you might

 14        reach some common ground.              So I want to afford

 15        you the opportunity to do that and afford me

 16        the opportunity to have advanced notice of the

 17        documents and arguments so that we can all

 18        discuss it intelligently.

 19                        MR. STEELE:        Okay.

 20                        THE COURT:       And I can't do that

 21        today without having any of that information.

 22                        MR. STEELE:        I certainly understand

 23        that quandary the Court is in because I'm in a

 24        similar one when I was just handed this today.



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 11 of 28 PageID #:34
                                                                             11


  1        Perhaps the State doesn't need to come back.                       I

  2        think she can speak for herself about what

  3        their interest is but that's why you wanted us

  4        to give notice.

  5                        THE COURT:       That's why I asked you

  6        to step up.

  7                        MS. STALTER:        That's fine.        So the

  8        Department of Health Care and Family Services

  9        is our clients in the matter and they're the

 10        ones that refer to the specific action to the

 11        State's Attorney's Office to partake in.                    They

 12        did that a little over a year ago.                 We filed a

 13        petition to intervene.            Our petition for

 14        setting arrearages was denied.                We've advised

 15        our client of that.

 16                               They have not requested any

 17        additional action on behalf of them at this

 18        point in time.         So until they ask us to take

 19        additional action, I don't know if we're needed

 20        to be involved in the proceedings.

 21                        THE COURT:       But, Mr. Boldt, didn't

 22        you submit something last time?

 23                        MR. BOLDT:       Yes, Judge, and I

 24        brought the documents.            They're permitted to



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 12 of 28 PageID #:35
                                                                             12


  1        intervene.

  2                        THE COURT:       That I do recall.          I

  3        thought you showed us --

  4                        MR. BOLDT:       There is a notice sent

  5        as an attachment to the supplement I provided

  6        to the Court that showed that the Illinois

  7        Department of Health Care and Family Services

  8        had sent a notice to Mr. Ervin who emailed it

  9        to me showing that the Illinois Department of

 10        Health Care and Family Services are involved

 11        and are seeking approximately a quarter of a

 12        million dollars from him.

 13                               This note was dated and

 14        attached to my documents.              I'll send

 15        Ms. Stalter a copy.           It was Exhibit A.          That

 16        was sent to my client and was presented to this

 17        Court as part of my supplement when I

 18        questioned the idea of Mr. Steele and his

 19        client pursuing money from 2000 for moneys due

 20        and owing Ms. Ervin because if you look at --

 21        and I can leave those with the Court --

 22        Ms. Stalter on behalf of the State's Attorney

 23        in July or, no, May of 2017 filed a verified

 24        petition indicating that moneys up until 2006



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 13 of 28 PageID #:36
                                                                             13


  1        belonged to the province of Ontario, Canada

  2        by way of a certified petition in paragraph 8.

  3                               You can keep all these, Judge.

  4        They're all yours, if you wish.                And when you

  5        look at Mr. Steele's documents and his response

  6        and his calculations and so forth, his

  7        Exhibit A starts in August of 2000.

  8                               So it appears to me as I was

  9        trying to explain to the Court on the last

 10        occasion that both Mr. Steele and the Illinois

 11        Department of Health Care and Family Services

 12        are seeking money for the same period of time.

 13                        THE COURT:       But it may not be the

 14        same money.

 15                        MR. BOLDT:       But it is, Judge,

 16        because when we look at his calculations and

 17        his attachments, that's what it is.                  It's the

 18        child support money that he calculated out and

 19        put together that document.

 20                        MR. STEELE:        It sounds like he wants

 21        the State to pursue money that they're saying

 22        they're not pursuing.            I think there's one

 23        person pursuing --

 24                        MR. BOLDT:       But they are pursuing



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 14 of 28 PageID #:37
                                                                             14


  1        it.    I attached that document.              I'm sorry.

  2                        THE COURT:       Let's hear from the

  3        State.

  4                        MS. STALTER:        By statute Mr. Boldt

  5        is fully aware of this.             The State has the

  6        ability to pursue administrative processes to

  7        collect moneys that are due in child support

  8        enforcement matters.           Our office isn't involved

  9        in the administrative process.                Mr. Boldt

 10        complaining about having last minute notice on

 11        a citation, he hands me this in Court and has

 12        responded.

 13                        MR. BOLDT:       No.

 14                        MS. STALTER:        This was a document

 15        that was filed in early October, has not filed

 16        a motion against the State, just here, State,

 17        handing it to me and saying, respond, this is

 18        unfair.      I can't -- at this point in time.

 19                               However, I will indicate that

 20        Mr. Boldt is fully aware that the State does

 21        have authority to pursue administrative moneys

 22        due administratively.            The State's Attorney's

 23        Office is not involved in that process.                   That

 24        is totally the administrative process permitted



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 15 of 28 PageID #:38
                                                                             15


  1        by statute.

  2                        THE COURT:       Okay.     So if I

  3        understand what you're saying is that most

  4        recent correspondence that was sent, what,

  5        October, is it?

  6                        MR. BOLDT:       I didn't send --

  7                        THE COURT:       Not from you.         I'm

  8        sorry.     That was sent from the Department of

  9        Health Care.

 10                        MS. STALTER:        He filed this in

 11        October.      I have not seen this --

 12                        THE COURT:       I know that.

 13                        MS. STALTER:        -- until this morning

 14        and it was dated September 28.

 15                        MR. BOLDT:       And received by me from

 16        Mr. Ervin a few days before I filed that

 17        response, Judge.

 18                        THE COURT:       Right.

 19                        MR. BOLDT:       And I know that the

 20        State can pursue it administratively.                   I'm just

 21        trying to figure out who's owed what amount of

 22        money.     If the State can -- whether the State's

 23        Attorney's involved or not, it appears the

 24        State of Illinois is involved and asking for



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 16 of 28 PageID #:39
                                                                             16


  1        money based on prior pleadings from '98 to

  2        2016.     They withdraw their motion to determine

  3        arrearage and it was done at the request of the

  4        State's Attorney and it was done without

  5        prejudice.       All I'm pointing out to the Court

  6        is that it appears that the money that

  7        Mr. Steele is pursuing pursuant to his

  8        documents and the administrative documents

  9        along with that in May of 2017, they overlap.

 10                        THE COURT:       And I don't know whether

 11        they do or not, but I did see that the State

 12        had intervened previously and I guess I wanted

 13        to keep you in the loop --

 14                        MS. STALTER:        Right.

 15                        THE COURT:       -- in terms of this.

 16                        MS. STALTER:        And that I understand

 17        and I don't mind getting notice.                Right now

 18        notices do go to Ms. Curren.               She's no longer

 19        in the office.         I'm the one in the office that

 20        supervises child support.              So any notices can

 21        come to me directly.

 22                        THE COURT:       Okay.

 23                        MS. STALTER:        I don't mind receiving

 24        notes so that we're aware of what's going on.



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 17 of 28 PageID #:40
                                                                             17


  1        So if something does come up that our office is

  2        involved in or Mr. Boldt wants some type of

  3        accounting properly, not this kind of

  4        setting --

  5                        THE COURT:       I appreciate that.

  6                        MS. STALTER:        -- so that is fine to

  7        keep me in the loop so that if something comes

  8        up or if HFS decides to send us something to

  9        take further action on, we at least know what's

 10        happening with the rest of the case.

 11                               At this point in time the

 12        arrearages about the petition to intervene was

 13        denied and that was the last action that was

 14        requested from our office in this matter.                    The

 15        client hasn't requested any further action at

 16        the point in time.           It looks like they've been

 17        attempting to pursue the moneys through the

 18        administrative processes which they have the

 19        statutory right to do.

 20                        THE COURT:       Okay.

 21                        MR. BOLDT:       Just so we're clear,

 22        Judge, the only reason I brought it up is

 23        because, again, Mr. Ervin contacted me and

 24        indicated that they are pursuing I believe



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 18 of 28 PageID #:41
                                                                             18


  1        social security benefits as of either

  2        December 1 or perhaps November 1.                 I'm not

  3        sure.     He's not my client, Ms. Barlow is.                 And

  4        the documents are being emailed to me, and all

  5        I'm trying to do is bring to the Court's

  6        attention what appears to possibly be a

  7        conflict.       I'm not pointing fingers at anybody.

  8        I'm not, Judge.

  9                        THE COURT:       And so what I understand

 10        a possible conflict, and that's a little bit

 11        beyond, again, what we're here for today, I

 12        just wanted the State to be aware that this

 13        proceeding was ongoing and then if you choose

 14        or don't choose to participate, at least you're

 15        now aware of it.

 16                        MS. STALTER:        Right.

 17                        THE COURT:       But as of today we had

 18        the continued citation, it looks like it's not

 19        going to go forward because we have alleged

 20        inadequate documentation and so I want to

 21        afford counsel the opportunity to see if you

 22        might resolve that, boil down what exactly this

 23        is you're disputing about, file the motion in

 24        that regard, respond, reply, courtesy copies to



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 19 of 28 PageID #:42
                                                                             19


  1        me so I can make an informed ruling.                  So -- but

  2        this has been --

  3                        MR. BOLDT:       Thank you.

  4                        THE COURT:       Even though I have not

  5        been involved since the beginning, I can tell

  6        that this has dragged on longer than it should

  7        so I think we can have an abbreviated briefing

  8        schedule if the parties are agreeable to that.

  9                        MR. STEELE:        I certainly am and I

 10        will file the motion that you're requesting.

 11                        THE COURT:       But including that that

 12        you've spoken to him.            So, obviously, speak

 13        with him.

 14                        MR. STEELE:        Sure.

 15                        THE COURT:       And see if he might say

 16        you're right of not -- you know, redact the

 17        deposits, I agree with you and whatever.

 18                        MR. STEELE:        With respect to the

 19        petition that's noticed up today, I understand

 20        you didn't have advanced copy so you can't

 21        issue a rule on it necessarily.                Aside from

 22        possibly having won a bet with Ms. Stalter that

 23        there be no objection with Mr. Boldt despite

 24        how many times Mr. Boldt has emailed me on



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 20 of 28 PageID #:43
                                                                             20


  1        motions and I've said no objection to notice,

  2        perhaps for judicial economy since you're not

  3        going to issue a rule on it, can I take the

  4        time to respond to it and we can address it on

  5        the next court date?

  6                        THE COURT:       I would like a

  7        corresponding briefing schedule on this.                    We

  8        can address the next on the Court date,

  9        absolutely.

 10                        MR. BOLDT:       I will respond to that

 11        motion.

 12                        THE COURT:       So because of the

 13        objection to the notice and because I didn't

 14        receive it, I'm not going to rule on it, but I

 15        don't think that precludes me from entering the

 16        briefing scheduling and that's what I'm going

 17        to do.

 18                               I need you to get -- if you

 19        want to see if you can work out a schedule then

 20        I think you're probably excused.

 21                        MS. STALTER:        Just a point of

 22        clarification.         Mr. Boldt doesn't represent

 23        Mr. Ervin anymore in this matter.                 You

 24        represent Ms. Barlow?



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 21 of 28 PageID #:44
                                                                             21


  1                        MR. BOLDT:       Correct.

  2                        MS. STALTER:        I was not aware of

  3        that.

  4                        MR. STEELE:        He also said the HFS

  5        notice was sent to his client which probably

  6        further confused everybody.

  7                        MR. BOLDT:       No, it was sent to me.

  8        I stood in front of, Judge Seneczko the last

  9        time when I remarked my client said she doesn't

 10        get mail of Raymond Ervin and how did she get

 11        this and I said Mr. Ervin sent it to me.

 12                        MR. STEELE:        But today you said my

 13        client sent me this.

 14                        MR. BOLDT:       Oh.    I misspoke.

 15                        MS. STALTER:        Thank you.       I

 16        appreciate it.

 17                        THE COURT:       All right.       So hopefully

 18        you can work that out, and be sure to update

 19        your service list so it has the appropriate

 20        State's Attorney list.

 21                        MR. BOLDT:       I know it's

 22        Mrs. Stalter.        That's who I called because I

 23        didn't get it out.

 24



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 22 of 28 PageID #:45
                                                                             22


  1                        THE COURT:       Whoever got the notice.

  2                        MR. STEELE:        We sent it.

  3                        THE COURT:       That's fine.

  4                             (Which were all the proceedings

  5                             had in the above-entitled

  6                             matter.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 23 of 28 PageID #:46
                                                                                23


  1       STATE OF ILLINOIS)
                           ) SS:
  2       COUNTY OF L A K E)

  3

  4                        I, SUSAN L. BRUESCH, a notary public

  5       within and for the County of Lake and State of Illinois,

  6       do hereby certify that I am a Certified Shorthand

  7       Reporter doing business in the County of Lake and State

  8       of Illinois; that I reported the foregoing proceedings

  9       by means of machine shorthand and that the foregoing is

 10       a true and correct transcript of my shorthand notes

 11       taken to the best of my ability as aforesaid.

 12                             I further certify that the reading and

 13       signing of said proceedings was waived by the witness

 14       and witness' counsel.

 15                             I further certify that the taking of

 16       these proceedings was pursuant to notice and that there

 17       were present at the taking of these proceedings counsel

 18       on behalf of the plaintiff and counsel on behalf of the

 19       defendant.

 20                             I further certify that I am not counsel

 21       for, nor in any way related to any of the parties to

 22       this suit, nor am I in any way interested in the outcome

 23       thereof.

 24



                      L&L REPORTING SERVICES, INC. (847) 623-7580
Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 24 of 28 PageID #:47
                                                                                24


  1                        In testimony whereof I have hereunto set

  2       my hand and affixed my notarial seal this 11th day of

  3       December, 2018, A.D.

  4

  5

  6

  7

  8
                                   __________________________
  9                                SUSAN L. BRUESCH, CSR
                                   Notary Public, Lake County, IL
 10                                CSR License No. 084-003663

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24



                      L&L REPORTING SERVICES, INC. (847) 623-7580
   Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 25 of 28 PageID #:48
                                                                                                                                   1


                                                     agreeable [1] - 19:8      Beermann [2] - 2:11,        certified [1] - 13:2
            '                       6                agreement [1] - 8:14     3:5                          Certified [1] - 23:6
                                                     al [1] - 1:10             beginning [1] - 19:5        certify [4] - 23:6,
                                                     alleged [1] - 18:19       behalf [8] - 2:4, 2:11,   23:12, 23:15, 23:20
 '98 [1] - 16:1            60015 [1] - 2:8                                    2:17, 3:16, 11:17,
                                                     almost [1] - 4:21                                     chance [1] - 8:16
                           60060 [1] - 2:2                                    12:22, 23:18
                                                     amount [1] - 15:21                                    checking [2] - 4:24,
           0               60085-4363 [1] - 2:15
                                                     answer [2] - 5:5,         belonged [1] - 13:1       9:21
                                                    5:17                       bench [1] - 3:14            child [3] - 13:18,
                                    8                Appeared [3] - 2:4,       benefit [2] - 7:21, 9:6   14:7, 16:20
 04 [1] - 1:8                                       2:11, 2:17                 benefits [1] - 18:1         choose [2] - 18:13,
 084-003663 [1] -                                    appreciate [2] - 17:5,    best [1] - 23:11          18:14
24:10                      8 [1] - 13:2             21:16                      bet [1] - 19:22             CIRCUIT [2] - 1:3,
                           847-377-3000 [1] -        appropriate [2] -         between [1] - 4:23        1:4
                                                    10:3, 21:19                                            citation [7] - 3:7,
           1              2:16
                           847-566-3410 [1] -        arguments [2] -
                                                                               beyond [2] - 9:17,
                                                                              18:11                      3:20, 4:10, 5:13, 7:15,
                          2:3                       9:19, 10:17                bit [1] - 18:10           14:11, 18:18
                                                     arrearage [2] - 4:20,     boil [1] - 18:22            civil [1] - 7:11
 1 [2] - 18:2
                                                    16:3                       BOLDT [25] - 2:1,           clarification [1] -
 11th [1] - 24:2                    A                arrearages [2] -         2:3, 3:1, 3:6, 3:21,       20:22
 14 [2] - 4:2, 8:3
                                                    11:14, 17:12              5:22, 6:4, 6:7, 6:20,        clear [1] - 17:21
 14th [1] - 6:24
                                                     aside [1] - 19:21        7:8, 11:23, 12:4,            client [10] - 6:21,
 18 [2] - 1:15, 2:15       A.D [2] - 1:17, 24:3
                                                     assume [2] - 7:23,       13:15, 13:24, 14:13,       6:22, 11:15, 12:16,
 1943 [1] - 1:8            abbreviated [1] -                                                             12:19, 17:15, 18:3,
                                                    8:14                      15:6, 15:15, 15:19,
 1:30 [1] - 1:17          19:7                                                                           21:5, 21:9, 21:13
                                                     AT [1] - 2:1             17:21, 19:3, 20:10,
                           ability [2] - 14:6,                                21:1, 21:7, 21:14,           clients [1] - 11:9
                                                     attached [2] - 12:14,
           2              23:11
                           able [1] - 8:13
                                                    14:1                      21:21                        collect [1] - 14:7
                                                     attachment [1] - 12:5     Boldt [14] - 3:6, 4:7,      commencing [1] -
                           above-entitled [2] -                               6:1, 6:5, 8:8, 10:2,       1:16
                                                     attachments [1] -
                          1:14, 22:5                                          11:21, 14:4, 14:9,
 20 [1] - 4:21                                      13:17                                                  common [1] - 10:14
                           absolutely [1] - 20:9                              14:20, 17:2, 19:23,
 2000 [2] - 12:19, 13:7                              attempting [1] -                                      communicated [1] -
                           account [5] - 4:14,                                19:24, 20:22               10:11
 2006 [1] - 12:24                                   17:17
                          4:16, 5:1, 9:21, 10:1                                briefing [3] - 19:7,
 201(k [1] - 10:12                                   attention [1] - 18:6                                  complaining [1] -
                           accounting [1] - 17:3                              20:7, 20:16                14:10
 2016 [1] - 16:2                                     attorney [1] - 3:11
                           action [6] - 11:10,                                 bring [1] - 18:5            concerned [1] - 7:5
 2017 [2] - 12:23, 16:9                              ATTORNEY [2] - 2:1,
                          11:17, 11:19, 17:9,                                  brought [2] - 11:24,
 2018 [2] - 1:16, 24:3                              2:14                                                   concerns [2] - 7:13,
                          17:13, 17:15                                        17:22
 209 [1] - 2:2                                       Attorney [3] - 12:22,                               7:22
                           additional [3] - 3:23,                              BRUESCH [2] - 23:4,
 2275 [1] - 2:7                                     16:4, 21:20                                            conference [1] -
                          11:17, 11:19                                        24:9
 28 [1] - 15:14                                      Attorney's [5] - 2:17,                              10:12
                           address [4] - 7:12,                                 Bruesch [1] - 1:22
 28th [1] - 6:21                                    3:17, 11:11, 14:22,                                    conflict [3] - 5:7,
                          7:16, 20:4, 20:8                                     business [1] - 23:7
 29 [1] - 1:16                                      15:23                                                18:7, 18:10
                           addressed [1] - 7:13                                BY [3] - 2:3, 2:10,
                                                     August [1] - 13:7                                     confused [1] - 21:6
                           administrative [6] -                               2:16
                                                     authority [2] - 9:24,                                 contacted [1] - 17:23
           3              14:6, 14:9, 14:21,
                                                    14:21                                                  contempt [3] - 4:6,
                          14:24, 16:8, 17:18
                           administratively [2] -
                                                     aware [6] - 14:5,
                                                    14:20, 16:24, 18:12,
                                                                                         C               5:16, 7:11
                                                                                                           continue [1] - 5:13
 312-621-4394 [1] -       14:22, 15:20
                                                    18:15, 21:2                                            continued [2] - 3:20,
2:9                        advanced [2] -
                                                                                                         18:18
 350 [1] - 2:8            10:16, 19:20                                         calculated [1] -
                           advised [2] - 6:22,                B               13:18                        copies [1] - 18:24
                                                                                                           copy [3] - 5:23,
                          11:14                                                calculations [2] -
           4               affixed [1] - 24:2                                 13:6, 13:16                12:15, 19:20
                                                                               Canada [1] - 13:1           correct [5] - 3:20,
                           afford [3] - 10:14,       bank [2] - 4:13, 4:19
                                                                                                         3:21, 6:3, 21:1, 23:10
                          10:15, 18:21               Bannockburn [1] -         Care [5] - 11:8, 12:7,
 4 [1] - 6:4                                                                                               correspondence [1]
                           afforded [1] - 9:18      2:8                       12:10, 13:11, 15:9
 4:00 [1] - 6:12                                                                                         - 15:4
                           aforesaid [1] - 23:11     BARLOW [1] - 1:9          case [5] - 1:14, 8:20,
                                                                                                           corresponding [1] -
                           afternoon [3] - 3:1,      Barlow [5] - 2:4, 3:7,   9:1, 9:2, 17:10
                                                                                                         20:7
                          3:2, 3:15                 4:6, 18:3, 20:24           certain [1] - 9:14
                                                                                                           counsel [8] - 7:2,
                           ago [2] - 5:15, 11:12     based [1] - 16:1          certainly [2] - 10:22,
                                                                                                         7:16, 9:18, 18:21,
                           agree [1] - 19:17         BEERMANN [1] - 2:7       19:9




                           L&L REPORTING SERVICES, INC. (847) 623-7580
   Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 26 of 28 PageID #:49
                                                                                                                                        2


23:14, 23:17, 23:18,       determine [1] - 16:2       Family [4] - 11:8,         1:14
23:20                      directly [1] - 16:21      12:7, 12:10, 13:11           hopefully [1] - 21:17                 J
 COUNTY [4] - 1:2,         discuss [1] - 10:18        few [2] - 4:13, 15:16       hour [1] - 1:17
1:4, 2:14, 23:2            disputing [2] - 9:13,      figure [1] - 15:21          husband [1] - 4:23
 County [5] - 1:15,                                   file [4] - 5:19, 8:5,                                    joint [2] - 4:16, 10:1
                          18:23
2:15, 23:5, 23:7, 24:9                                                                                         JONATHAN [1] -
 court [2] - 7:10, 20:5
                           document [3] -
                          13:19, 14:1, 14:14
                                                     18:23, 19:10
                                                      filed [7] - 5:15,
                                                                                             I               2:10
 COURT [42] - 1:3,         documentation [1] -       11:12, 12:23, 14:15,                                      Jonathan [1] - 3:4
3:2, 3:13, 3:18, 3:22,    18:20                      15:10, 15:16                                              jsteele@
                                                                                  idea [1] - 12:18           beermannlaw.com [1]
5:18, 6:1, 6:5, 6:18,      documents [14] -           filing [3] - 5:16, 5:21,
                                                                                  IL [4] - 2:2, 2:8, 2:15,   - 2:9
7:3, 7:20, 8:4, 8:13,     3:23, 4:1, 6:23, 7:6,      5:24
                                                                                 24:9                          Judge [15] - 1:15,
8:16, 9:2, 9:5, 10:7,     7:9, 8:21, 8:24, 10:17,     financial [1] - 4:22
                                                                                  ILLINOIS [3] - 1:1,        3:1, 3:8, 3:9, 3:21,
10:20, 11:5, 11:21,       11:24, 12:14, 13:5,         fine [3] - 11:7, 17:6,
                                                                                 1:4, 23:1                   5:22, 6:4, 7:8, 11:23,
12:2, 13:13, 14:2,        16:8, 18:4                 22:3
                                                                                  Illinois [7] - 1:16,       13:3, 13:15, 15:17,
15:2, 15:7, 15:12,         dollars [1] - 12:12        fingers [1] - 18:7
                                                                                 12:6, 12:9, 13:10,          17:22, 18:8, 21:8
15:18, 16:10, 16:15,       done [2] - 16:3, 16:4      first [4] - 4:3, 4:10,
                                                                                 15:24, 23:5, 23:8             judicial [1] - 20:2
16:22, 17:5, 17:20,        down [1] - 18:22          4:24, 6:9
18:9, 18:17, 19:4,                                                                IN [1] - 1:3                 JUDICIAL [1] - 1:4
                           dragged [1] - 19:6         FOR [1] - 1:3
19:11, 19:15, 20:6,                                                               inadequacies [1] -           July [1] - 12:23
                           due [5] - 4:1, 5:15,       foregoing [2] - 23:8,
20:12, 21:17, 22:1,                                                              8:7
                          12:19, 14:7, 14:22         23:9
                                                                                  inadequacy [1] -
22:3
 Court [11] - 1:15,
                                                      forth [3] - 4:23, 9:15,
                                                                                 7:22                                   K
7:14, 9:11, 10:23,                   E               13:6
                                                      forward [1] - 18:19
                                                                                  inadequate [1] -
12:6, 12:17, 12:21,                                                              18:20
                                                      front [2] - 9:9, 21:8                                   keep [3] - 13:3,
13:9, 14:11, 16:5,                                                                include [1] - 7:22
                                                      fully [2] - 14:5, 14:20                                16:13, 17:7
20:8                       early [1] - 14:15                                      including [1] - 19:11
                           economy [1] - 20:2                                                                 kind [2] - 4:22, 17:3
 Court's [1] - 18:5                                                               indicate [1] - 14:19
 courtesy [1] - 18:24      effective [1] - 6:10                 G                 indicated [1] - 17:24       knowing [1] - 9:7

 courtroom [1] - 8:19      either [1] - 18:1                                      indicates [1] - 6:10
 CSR [3] - 1:22, 24:9,     email [1] - 7:1                                        indicating [1] - 12:24                L
24:10                      emailed [4] - 6:11,        ground [1] - 10:14          indirect [1] - 7:11
 Curren [1] - 16:18       12:8, 18:4, 19:24           guess [4] - 5:12,           information [4] - 9:9,
                           emailing [1] - 6:8        6:15, 7:18, 16:12           9:14, 9:17, 10:21            Lake [3] - 23:5, 23:7,
                           enforcement [1] -          Gwen [2] - 2:4, 3:7         informed [1] - 19:1        24:9
          D               14:8                        GWENDOLYN [1] -             insufficiency [1] -         LAKE [2] - 1:4, 2:14
                           entering [1] - 20:15      1:9                         8:6                          last [7] - 3:10, 7:14,
                           entitled [3] - 1:14,                                   intelligently [1] -        11:22, 13:9, 14:10,
 date [5] - 3:24, 6:13,
7:17, 20:5, 20:8
                          4:17, 22:5
                           Ervin [8] - 10:2, 12:8,
                                                                H                10:18
                                                                                  interest [1] - 11:3
                                                                                                             17:13, 21:8
                                                                                                              LAW [1] - 2:1
 dated [3] - 6:21,        12:20, 15:16, 17:23,                                    interested [1] - 23:22      least [2] - 17:9, 18:14
12:13, 15:14              20:23, 21:10, 21:11                                     intervene [3] - 11:13,
                                                      half [1] - 5:17                                         leave [1] - 12:21
 days [1] - 15:16          ERVIN [2] - 1:6, 1:9                                  12:1, 17:12
                                                      Half [1] - 2:7                                          less [1] - 4:11
 debtor [1] - 4:16         et [1] - 1:10                                          intervened [1] -
                                                      hand [1] - 24:2                                         License [1] - 24:10
 December [2] - 18:2,      exactly [1] - 18:22                                   16:12
                                                      handed [3] - 6:14,                                      LISLE [1] - 2:16
24:3                       exam [1] - 5:13                                        investigation [2] -
                                                     7:9, 10:24                                               Lisle [1] - 3:16
 decides [1] - 17:8        examination [1] -                                     5:6, 5:9
                                                      handing [1] - 14:17                                     list [2] - 21:19, 21:20
 defendant [1] - 23:19    4:10                                                    involved [9] - 2:11,
                                                      hands [2] - 4:7,                                        LLP [2] - 2:7, 2:11
 Defendants [1] -          example [1] - 9:21                                    11:20, 12:10, 14:8,
                                                     14:11                                                    look [3] - 12:20,
1:11                       excused [1] - 20:20                                   14:23, 15:23, 15:24,
                                                      Health [5] - 11:8,                                     13:5, 13:16
 delivered [2] - 3:24,     Exhibit [2] - 12:15,                                  17:2, 19:5
                                                     12:7, 12:10, 13:11,                                      looks [2] - 17:16,
4:4                       13:7                                                    IRS [1] - 5:6
                                                     15:9                                                    18:18
 denied [2] - 11:14,       explain [1] - 13:9                                     issue [4] - 5:14, 6:16,
                                                      hear [1] - 14:2                                         loop [2] - 16:13, 17:7
17:13                                                                            19:21, 20:3
 Department [5] -                                     hereby [1] - 23:6
                                                                                  issues [2] - 4:8, 7:17
11:8, 12:7, 12:9,                    F                hereunto [1] - 24:1                                              M
13:11, 15:8                                           herself [1] - 11:2
 deposits [4] - 4:14,                                 HFS [2] - 17:8, 21:4
4:17, 9:22, 19:17          fact [1] - 6:7             Honor [1] - 3:16                                        machine [1] - 23:9
 despite [1] - 19:23       failure [1] - 9:14         HONORABLE [1] -                                         mail [1] - 21:10




                           L&L REPORTING SERVICES, INC. (847) 623-7580
   Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 27 of 28 PageID #:50
                                                                                                                                   3


 matter [6] - 1:13,      20:18                     9:10, 9:18, 10:15,           proceeding [1] -         really [1] - 8:10
8:18, 11:9, 17:14,        needed [2] - 6:23,       10:16, 18:21                18:13                     reason [2] - 4:20,
20:23, 22:6              11:19                      ordered [1] - 8:3           PROCEEDINGS [1] -       17:22
 matters [1] - 14:8       NERHEIM [1] - 2:14        outcome [1] - 23:22        1:13                      reasonable [1] - 10:9
 means [2] - 6:13,        next [2] - 20:5, 20:8     overlap [1] - 16:9          proceedings [6] -        receive [2] - 6:2,
23:9                      NINETEENTH [1] -          owed [1] - 15:21           11:20, 22:4, 23:8,       20:14
 MICHAEL [1] - 2:14      1:3                        owing [1] - 12:20          23:13, 23:16, 23:17       received [2] - 6:20,
 might [3] - 10:13,       none [1] - 5:5                                        process [3] - 14:9,     15:15
                                                                               14:23, 14:24
18:22, 19:15
 million [1] - 12:12
                          normal [2] - 8:19, 9:3
                          normally [1] - 8:24
                                                              P                 processes [2] - 14:6,
                                                                                                         receiving [1] - 16:23
                                                                                                         recent [1] - 15:4
 mind [2] - 16:17,        North [1] - 1:15                                     17:18                     redact [2] - 9:24,
16:23                     notarial [1] - 24:2                                   produce [3] - 8:20,     19:16
                                                    p.m [2] - 1:17, 6:4
 minute [1] - 14:10       notary [1] - 23:4                                    8:22, 9:14                redacted [4] - 4:15,
                                                    page [3] - 4:24, 5:2,
 misspoke [1] - 21:14     Notary [1] - 24:9                                     produced [1] - 9:7      5:2, 7:6, 9:23
                                                   9:21
 money [8] - 12:19,       note [1] - 12:13                                      promised [1] - 6:24      redaction [1] - 9:13
                                                    paragraph [1] - 13:2
13:12, 13:14, 13:18,      notes [2] - 16:24,                                    proper [1] - 6:16        redactions [1] - 4:12
                                                    Park [1] - 2:2
13:21, 15:22, 16:1,      23:10                                                  properly [2] - 5:11,     refer [1] - 11:10
                                                    part [1] - 12:17
16:6                      nothing [1] - 4:4                                    17:3                      regard [1] - 18:24
                                                    partake [1] - 11:11
 moneys [5] - 12:19,      notice [13] - 3:10,                                   propose [1] - 8:4        regarding [1] - 7:22
                                                    participate [1] -
12:24, 14:7, 14:21,      6:16, 10:16, 11:4,                                     provide [2] - 6:23,      related [1] - 23:21
                                                   18:14
17:17                    12:4, 12:8, 14:10,                                    8:7                       relative [1] - 8:6
                                                    parties [2] - 19:8,
 months [2] - 4:2, 5:1   16:17, 20:1, 20:13,                                    provided [4] - 7:7,      remarked [1] - 21:9
                                                   23:21
 morning [4] - 6:21,     21:5, 22:1, 23:16                                     7:23, 9:10, 12:5          reply [2] - 8:17,
                                                    party [2] - 2:11, 3:7
7:1, 7:10, 15:13          noticed [2] - 4:4,                                    province [1] - 13:1     18:24
                                                    perhaps [3] - 11:1,
 most [1] - 15:3         19:19                                                  Public [1] - 24:9        REPORT [1] - 1:13
                                                   18:2, 20:2
 motion [11] - 7:4,       notices [2] - 16:18,                                  public [1] - 23:4        reported [1] - 23:8
                                                    period [1] - 13:12
7:10, 7:19, 8:6, 8:23,   16:20                                                  purports [1] - 4:7       Reported [1] - 1:22
                                                    permitted [2] -
10:4, 14:16, 16:2,        November [4] - 1:16,                                  pursuant [2] - 16:7,     Reporter [1] - 23:7
                                                   11:24, 14:24
18:23, 19:10, 20:11      4:2, 8:3, 18:2                                        23:16                     represent [3] - 3:7,
                                                    person [2] - 8:23,
 motions [1] - 20:1       number [2] - 4:8,                                     pursue [5] - 13:21,     20:22, 20:24
                                                   13:23
 MR [46] - 2:3, 2:10,    4:12                                                  14:6, 14:21, 15:20,       request [1] - 16:3
                                                    petition [15] - 4:5,
3:1, 3:4, 3:6, 3:9,                                                            17:17                     requested [3] -
                                                   5:14, 5:16, 5:19, 7:4,
3:21, 4:1, 5:20, 5:22,
5:23, 6:3, 6:4, 6:7,
                                   O               7:11, 7:21, 8:2, 8:9,
                                                                                pursuing [6] - 12:19,
                                                                               13:22, 13:23, 13:24,
                                                                                                        11:16, 17:14, 17:15
                                                                                                         requesting [1] -
                                                   11:13, 12:24, 13:2,
6:20, 7:8, 8:1, 8:12,                                                          16:7, 17:24              19:10
                                                   17:12, 19:19
8:15, 8:18, 9:4, 9:20,                                                          put [2] - 10:4, 13:19    require [1] - 8:23
                          o'clock [1] - 6:12        place [1] - 4:3
10:19, 10:22, 11:23,                                                                                     resolve [2] - 10:12,
12:4, 13:15, 13:20,       oath [1] - 4:9            placed [1] - 7:13
13:24, 14:13, 15:6,       objection [3] - 19:23,    Plaintiff [2] - 1:7, 2:5             Q              18:22
                                                                                                         respect [1] - 19:18
15:15, 15:19, 17:21,     20:1, 20:13                plaintiff [1] - 23:18
                          objections [1] -          pleadings [1] - 16:1                                 respond [7] - 7:18,
19:3, 19:9, 19:14,                                                                                      8:8, 9:18, 14:17,
19:18, 20:10, 21:1,      10:13                      point [5] - 11:18,          quandary [1] - 10:23
                          obviously [1] - 19:12                                 quarter [1] - 12:11     18:24, 20:4, 20:10
21:4, 21:7, 21:12,                                 14:18, 17:11, 17:16,
                          occasion [2] - 7:14,                                  questioned [1] -         responded [1] -
21:14, 21:21, 22:2                                 20:21
                         13:10                                                 12:18                    14:12
 MS [15] - 2:16, 3:15,                              pointing [2] - 16:5,
                          October [3] - 14:15,                                                           respondent [1] - 3:8
11:7, 14:4, 14:14,                                 18:7
                                                                                                         response [6] - 4:8,
15:10, 15:13, 16:14,     15:5, 15:11
                          OF [5] - 1:1, 1:2,
                                                    possible [1] - 18:10
                                                    possibly [2] - 18:6,
                                                                                         R              7:23, 8:7, 10:3, 13:5,
16:16, 16:23, 17:6,
                         1:13, 23:1, 23:2                                                               15:17
18:16, 20:21, 21:2,                                19:22
                          office [5] - 14:8,                                                             responses [2] - 8:17,
21:15                                               precludes [1] - 20:15
                                                                                rather [2] - 4:9, 7:5   10:13
 Mundelein [1] - 2:2     16:19, 17:1, 17:14         prejudice [1] - 16:5
                                                                                Raymond [2] - 3:6,       rest [4] - 5:2, 5:3,
                          Office [4] - 2:18,        prepared [1] - 8:11
                                                                               21:10                    5:11, 17:10
                         3:17, 11:11, 14:23         present [1] - 23:17
          N               one [5] - 4:10, 9:21,     presentation [1] -
                                                                                RAYMOND [3] - 1:9,       returns [3] - 5:4, 5:9,
                                                                               2:1, 2:3                 9:15
                         10:24, 13:22, 16:19       6:9
                                                                                reach [1] - 10:14        review [1] - 9:10
                          ones [1] - 11:10          presented [1] - 12:16
 necessarily [1] -                                                              read [1] - 7:4           rider [1] - 4:3
                          ongoing [1] - 18:13       previously [1] -
19:21                                                                           reading [2] - 7:21,      Road [1] - 2:7
                          Ontario [1] - 13:1       16:12
 need [2] - 11:1,                                                              23:12                     room [1] - 7:15
                          opportunity [6] - 8:8,    procedure [1] - 8:19




                          L&L REPORTING SERVICES, INC. (847) 623-7580
   Case: 1:20-cv-06006 Document #: 1-1 Filed: 10/08/20 Page 28 of 28 PageID #:51
                                                                                                          4


 rule [10] - 4:5, 5:14,    9:12, 10:8, 13:20          5:24                       try [1] - 10:12
6:10, 6:15, 8:9, 8:11,      source [3] - 4:15,         subpoena [1] - 9:8        trying [5] - 4:22,
9:15, 19:21, 20:3,         4:17, 9:23                  substance [1] - 6:19     10:5, 13:9, 15:21,
20:14                       sp [1] - 8:4               suit [1] - 23:22         18:5
 ruling [1] - 19:1          specific [1] - 11:10       Suite [1] - 2:8           two [2] - 5:7, 10:11
                            specifically [1] -         supervises [1] -          type [2] - 8:5, 17:2
           S               4:14                       16:20
                            spoken [1] - 19:12
                            SS [2] - 1:1, 23:1
                                                       supplement [2] -
                                                      12:5, 12:17
                                                                                           U
                            STACEY [1] - 1:14          support [4] - 4:21,
 SARINA [1] - 1:6
                            STALTER [15] - 2:16,      13:18, 14:7, 16:20
 schedule [3] - 19:8,                                                            under [2] - 4:9, 5:8
                           3:15, 11:7, 14:4,           supposed [1] - 3:23
20:7, 20:19                                                                      understood [1] -
                           14:14, 15:10, 15:13,        Susan [1] - 1:22
 scheduling [1] -                                                               8:12
                           16:14, 16:16, 16:23,        SUSAN [2] - 23:4,
20:16                                                                            unfair [1] - 14:18
                           17:6, 18:16, 20:21,        24:9
 seal [1] - 24:2                                                                 up [10] - 3:12, 4:4,
                           21:2, 21:15
 security [1] - 18:1                                                            6:14, 8:21, 11:6,
                            Stalter [5] - 3:16,
 see [7] - 4:22, 10:1,
                           12:15, 12:22, 19:22,
                                                                T               12:24, 17:1, 17:8,
10:13, 16:11, 18:21,                                                            17:22, 19:19
                           21:22
19:15, 20:19                                                                     update [1] - 21:18
                            starts [1] - 13:7
 seeking [4] - 4:5,                                    tax [2] - 5:4, 5:9
                            STATE [2] - 1:1, 23:1
8:23, 12:11, 13:12
 send [3] - 12:14,
                            State [16] - 3:10,
                                                       ten [1] - 4:19
                                                       tendered [3] - 5:11,
                                                                                           V
                           3:11, 11:1, 13:21,
15:6, 17:8                                            7:1, 7:2
                           14:3, 14:5, 14:16,
 Seneczko [1] - 21:8                                   tendering [1] - 10:8
                           14:20, 15:20, 15:22,                                  vacuum [2] - 4:19,
 SENECZKO [1] -                                        terms [2] - 10:11,
                           15:24, 16:11, 18:12,                                 10:8
1:15                                                  16:15
                           23:5, 23:7                                            verified [1] - 12:23
 sent [10] - 12:4, 12:8,                               testimony [1] - 24:1
                            STATE'S [1] - 2:14                                   via [1] - 7:1
12:16, 15:4, 15:8,                                     THE [43] - 1:3, 3:2,
                            State's [8] - 2:17,                                  vs [1] - 1:8
21:5, 21:7, 21:11,                                    3:13, 3:18, 3:22, 5:18,
                           3:16, 11:11, 12:22,
21:13, 22:2                                           6:1, 6:5, 6:18, 7:3,
                           14:22, 15:22, 16:4,
 September [1] -
                           21:20
                                                      7:20, 8:4, 8:13, 8:16,              W
15:14                                                 9:2, 9:5, 10:7, 10:20,
                            statement [3] - 5:1,
 served [1] - 9:8                                     11:5, 11:21, 12:2,
                           9:22, 10:10
 service [3] - 6:10,                                  13:13, 14:2, 15:2,         waived [1] - 23:13
                            statements [3] -
6:12, 21:19                                           15:7, 15:12, 15:18,        walked [1] - 7:10
                           4:13, 4:20, 5:3
 Services [4] - 11:8,                                 16:10, 16:15, 16:22,       wants [3] - 7:16,
                            statute [2] - 14:4,
12:7, 12:10, 13:11                                    17:5, 17:20, 18:9,        13:20, 17:2
                           15:1
 set [2] - 6:8, 24:1                                  18:17, 19:4, 19:11,        Waukegan [2] - 1:16,
                            statutory [1] - 17:19
 setting [2] - 11:14,                                 19:15, 20:6, 20:12,       2:15
                            STEELE [22] - 2:10,
17:4                                                  21:17, 22:1, 22:3          weeks [1] - 5:15
                           3:4, 3:9, 4:1, 5:20,
 seven [1] - 4:2                                       thereof [1] - 23:23       whereof [1] - 24:1
                           5:23, 6:3, 8:1, 8:12,
 Shorthand [1] - 23:6                                  they've [1] - 17:16       wife [1] - 4:24
                           8:15, 8:18, 9:4, 9:20,
 shorthand [2] - 23:9,                                 thinks [1] - 10:3         wish [1] - 13:4
                           10:19, 10:22, 13:20,
23:10                                                  third [1] - 3:7           withdraw [1] - 16:2
                           19:9, 19:14, 19:18,
 show [3] - 4:5, 8:9,                                  third-party [1] - 3:7     witness [1] - 23:13
                           21:4, 21:12, 22:2
8:21                                                   today [16] - 4:4, 4:7,    witness' [1] - 23:14
                            Steele [4] - 3:4,
 showed [2] - 12:3,                                   5:10, 5:12, 5:13, 6:11,    won [1] - 19:22
                           12:18, 13:10, 16:7
12:6                                                  6:13, 6:14, 8:1, 9:11,     writing [1] - 10:5
                            Steele's [1] - 13:5
 showing [2] - 5:24,                                  10:21, 10:24, 18:11,       written [1] - 8:6
                            step [2] - 3:12, 11:6
12:9                                                  18:17, 19:19, 21:12
                            still [1] - 5:9
 shows [1] - 9:22                                      today's [1] - 3:24
 signing [1] - 23:13
                            stood [1] - 21:8
                                                       together [1] - 13:19                Y
                            streamline [1] - 10:5
 similar [1] - 10:24                                   top [1] - 10:1
                            Street [3] - 1:15, 2:2,
 six [1] - 5:1                                         totally [1] - 14:24
                           2:15                                                  year [1] - 11:12
 social [1] - 18:1                                     transcript [1] - 23:10
                            stuff [2] - 5:10, 5:15                               years [2] - 4:19, 4:21
 sorry [2] - 14:1, 15:8                                transfers [1] - 4:22
                            submit [1] - 11:22                                   yesterday [5] - 5:21,
 sound [1] - 4:18                                      true [1] - 23:10
                            submitted [2] - 5:20,                               5:24, 6:2, 6:8, 6:12
 sounds [4] - 7:5,                                     truthful [1] - 4:12




                            L&L REPORTING SERVICES, INC. (847) 623-7580
